1. Where one has carnal intercourse with a female under the age of fourteen, proof of force is unnecessary to show rape. Code, § 26-1303; Wright v. State, 184 Ga. 62, 66
(190 S.E. 663); Echols v. State, 153 Ga. 857 (113 S.E. 170);  Holland v. State, 161 Ga. 492 (131 S.E. 503). The undisputed testimony showed that the girl was thirteen years old at the time of the alleged intercourse; and her testimony as to such relations with the defendant, although denied in his statement to the jury, was sufficiently corroborated by the testimony of other persons that she became pregnant, that indications of her pregnancy began soon after her alleged relations with the defendant, and that the defendant thereafter went through a marriage ceremony with her, although he was already married. *Page 714 
2. (a) An assignment of error on admission of evidence, which fails to state the specific grounds of objection that were then stated to the court, does not present any question for decision. Justice v. Warner, 178 Ga. 579 (4) (173 S.E. 703); Williams v. State, 186 Ga. 251 (4), 259 (197 S.E. 838); Fluker v. State, 184 Ga. 809 (4) (193 S.E. 749). No ground of objection appearing as to the admission of the girl's testimony, in answer to the question, "Do you know whether you have got a tumor in your stomach, or are you pregnant?" that a named doctor "said it wasn't a tumor," this exception does not require consideration.
(b) Even if the exception were sufficient, the admission of the testimony could not have been harmful, since the same doctor himself later testified that he "examined" the girl and "found she was pregnant." Furthermore, there was similar testimony from the girl, admitted without objection, that another doctor, who first examined her, said [she] was pregnant," and from her mother that "she was pregnant under [the] examination" of the doctor who first saw her, and "was pregnant seven months under [the] examination" of the other doctor, who testified.
3. For the reasons stated in the preceding paragraph, there is no merit in the remaining exception to the admission of testimony by the mother, that the doctor who first examined the girl "said she was pregnant," over the objection that it was opinion and hearsay evidence, and that this examining doctor was accessible but did not testify.
Judgment affirmed. All the Justicesconcur.
                     No. 13862. SEPTEMBER 11, 1941.
The defendant was found guilty of rape of a girl, with a recommendation of punishment by five to seven years in the penitentiary. At the trial in May, a doctor testified that he examined her in April and found her pregnant; she and her mother testified that she was in that condition; and there was no evidence to the contrary. The undisputed evidence also showed that in the preceding December she was thirteen years old. She testified that on three occasions, in that month and the preceding November, the defendant met her, tore her clothes, and had intercourse with her, but no one else had; and that she told this to no one until two doctors examined her several months later. The mother testified that she saw the girl's clothes torn as the girl testified; and that the girl's menstruation stopped after November or December. There was undisputed testimony that while the defendant was in jail he married the girl, and testimony that he was then already married. In his statement to the jury he denied any relation with her, ascribed her condition to other men, and said he married her "because her mother come around and asked me to marry this girl." Besides *Page 715 
the general grounds, there are exceptions to the admission of testimony, as stated in the syllabus.